DETAILED ACTION
Status of Claims: New Claims 10-15 have been added. Accordingly, Claims 1-15 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a plurality of network devices is generated by only a network device.
Claim 6 recites the limitation “receiving, by a terminal device, downlink control information that is corresponding to a plurality of code words from the plurality of network devices and to be sent to the terminal device at the same time and that is from a network device”; however, it is unclear how a same downlink control information to be sent to the terminal device at the same time from a plurality of network devices is from only a network device. There is a similar problem in claim 8.
All pending dependent claims are rejected based on the virtue of their dependency on the rejected base claims 1, 6, and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 20170201360 A1) in view of Zhou et al. (US 20140192744 A1).
Regarding claim 1, Shin et al. disclose a multi-codeword transmission method, comprising: generating, by a network device, downlink control information corresponding to each of a plurality of code words to be sent to a terminal device (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords)), wherein the downlink control information corresponding to each code word comprises at least one of the following: a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0097]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator), and an antenna port, a scrambling identity and a number of layers (paragraph [0054]; DCI also includes number of layers and antenna port transmitting a DMRS and scrambling identity (scid)); and sending, by the network (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Shin et al. may not explicitly suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time. Zhou et al. from the same or similar field of endeavor suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time (paragraph 0346]; one or more coordinating nodes may concurrently transmit PDSCH to the UE using multiple pieces of downlink control information). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al.’s method/system where the downlink control information to be sent to the terminal device is from a plurality of network devices at the same time as suggested by Zhou et al. The motivation would have been to provide flexible adjustment on the communication system according to different scheduling goals to improve throughput of a UE (paragraphs [0004-0005]).
Regarding claim 3, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of the following parameters: a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, and a channel state information-reference signal (CSI-RS) configuration (paragraphs [0093] [0095] [0096]).  
Regarding claim 4, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, and a quantity of layers (paragraphs [0091] [0096]).  
Regarding claim 5, Shin et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (paragraph [0054]).  
Regarding claim 6, Shin et al. disclose a multi-codeword transmission method, comprising: 20receiving, by a terminal device, downlink control information that is corresponding to a plurality of code words and that is from a network device (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords)), wherein in the downlink control information corresponding to the plurality of code words, downlink control information corresponding to each code word comprises at least one of the following: a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0097]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator), and an antenna port, a scrambling identity and a number of layers (paragraph [0054]; DCI also includes number of layers and antenna port transmitting a DMRS and scrambling identity (scid)); and demodulating, by the terminal device, data based on the downlink control information corresponding to the plurality of code words (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Shin et al. may not explicitly suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time. Zhou et al. from the same or similar field of endeavor suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time (paragraph 0346]; one or more coordinating nodes may concurrently transmit PDSCH to the UE using multiple pieces of downlink control information). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al.’s method/system where the downlink control information to be sent to the terminal device is from a plurality of network devices at the same time as suggested by Zhou et al. The motivation would have been to provide flexible adjustment on the communication system according to different scheduling goals to improve throughput of a UE (paragraphs [0004-0005]).  
Regarding claim 7, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, and a quantity of layers (paragraphs [0091] [0096]).   
Regarding claim 8, Shin et al. disclose a terminal device, comprising: a receiving unit, configured to receive downlink control information that is corresponding to a plurality of code words and that is from a network device (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords)), wherein in the downlink control information corresponding to the plurality of code words, downlink control information corresponding to each code word (paragraph [0097]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator), and an antenna port, a scrambling identity and a number of layers (paragraph [0054]; DCI also includes number of layers and antenna port transmitting a DMRS and scrambling identity (scid)); and a demodulation unit, configured to demodulate data based on the downlink control information corresponding to the plurality of code words (claims 1 and 4; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Shin et al. may not explicitly suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time. Zhou et al. from the same or similar field of endeavor suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time (paragraph 0346]; one or more coordinating nodes may concurrently transmit PDSCH to the UE using multiple pieces of downlink control information). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Shin et al.’s method/system where the downlink control information to be sent to the terminal device is from a plurality of network devices at the same time as suggested by Zhou et al. The motivation would have been to provide flexible adjustment on the communication system according to different scheduling goals to improve throughput of a UE (paragraphs [0004-0005]). 
Regarding claim 9, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, and a quantity of layers (paragraphs [0091] [0096]).
Regarding claim 11, Shin et al. further suggest wherein the PDSCH resource element 4 Atty. Docket No. 210167.0707.3 (P700)mapping and quasi-co-location indicator comprises at least one of the following parameters: a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, and a channel state (paragraphs [0093] [0095] [0096]).  
Regarding claim 12, Shin et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (paragraph [0054]).  
Regarding claim 14, Shin et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of the following parameters: a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, and a channel state (paragraphs [0093] [0095] [0096]).  
Regarding claim 15, Shin et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (paragraph [0054]).
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170079017 A1) in view of Zhou et al. (US 20140192744 A1).
Regarding claim 1, Kim et al. disclose a multi-codeword transmission method, comprising: generating, by a network device, downlink control information corresponding to each of a plurality of code words to be sent to a terminal device (paragraphs [0084] [0075] [0077]; base station uses a DCI to inform a UE. The DCI is transmitted with value message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity), wherein the downlink control information corresponding to each code word comprises at least one of the following: a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0084]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator), and an antenna port(s), scrambling identity and number of layers (paragraph [0077]; DCI also includes number of layers and antenna port transmitting a DMRS and scrambling identity (scid)); and sending, by the network device, downlink control information corresponding to the plurality of code words to the terminal device (paragraphs [0084] [0077]; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity). However, Kim et al. may not explicitly suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time. Zhou et al. from the same or similar field of endeavor suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time (paragraph 0346]; one or more coordinating nodes may concurrently transmit PDSCH to the UE using multiple pieces of downlink control information). Therefore it would have been obvious to a person of 
Regarding claim 2, Kim et al. further suggest wherein the downlink control information corresponding to each code word further comprises at least one of the following: a modulation and coding scheme (MCS), a new data indicator (NDI), and a redundancy version (RV) (paragraph [0100]).  
Regarding claim 3, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of the following parameters: a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, and a channel state information-reference signal (CSI-RS) configuration (paragraph [0084]).  
Regarding claim 4, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, and a quantity of layers (paragraphs [0091] [0096]).  
Regarding claim 5, Kim et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (abstract).  
Regarding claim 6, Kim et al. disclose a multi-codeword transmission method, comprising: 20receiving, by a terminal device, downlink control information that is corresponding to a plurality of code words and that is from a network device (paragraphs [0084] [0075] [0077]; base station uses a DCI to inform a UE. The DCI is transmitted with value message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity), wherein in the downlink control information corresponding to the plurality of code words, downlink control information corresponding to each code word comprises at least one of the following: a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0084]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator), and an antenna port(s), scrambling identity and number of layers (paragraph [0077]; DCI also includes number of layers and antenna port transmitting a DMRS and scrambling identity (scid)); and demodulating, by the terminal device, data based on the downlink control information corresponding to the plurality of code words (paragraphs [0084] [0077]; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity) (paragraph [0092]). However, Kim et al. may not explicitly suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time. Zhou et al. from the same or similar field of endeavor suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time (paragraph 0346]; one or more coordinating nodes may concurrently transmit PDSCH to the UE 
Regarding claim 7, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, and a quantity of layers (paragraphs [0091] [0096]).  
Regarding claim 8, Kim et al. disclose a terminal device, comprising: a receiving unit, configured to receive downlink control information that is corresponding to a plurality of code words and that is from a network device (paragraphs [0084] [0075] [0077]; base station uses a DCI to inform a UE. The DCI is transmitted with value message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity), wherein in the downlink control information corresponding to the plurality of code words, downlink control information corresponding to each code word comprises at least one of the following: a physical downlink shared channel (PDSCH) resource element mapping and quasi-co-location indicator (paragraph [0084]; DCI includes PDSCH RE Mapping and Quasi-Co-Location indicator), and an antenna port(s), scrambling identity and number of layers (paragraph [0077]; DCI also includes number of layers and antenna port transmitting a DMRS and scrambling identity (scid)); and a demodulation unit, (paragraphs [0084] [0077]; receiving, by the terminal, the downlink control information (transmitted by the base station) which includes values of control message for respective codewords (one or two codewords) with number of layer, antenna port, scrambling identity) (paragraph [0092]). However, Kim et al. may not explicitly suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time. Zhou et al. from the same or similar field of endeavor suggest downlink control information to be sent to the terminal device is from a plurality of network devices at the same time (paragraph 0346]; one or more coordinating nodes may concurrently transmit PDSCH to the UE using multiple pieces of downlink control information). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Kim et al.’s method/system where the downlink control information to be sent to the terminal device is from a plurality of network devices at the same time as suggested by Zhou et al. The motivation would have been to provide flexible adjustment on the communication system according to different scheduling goals to improve throughput of a UE (paragraphs [0004-0005]).  
Regarding claim 9, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator carries at least one of an antenna port, a scrambling identity, and a quantity of layers (paragraphs [0091] [0096]).
Regarding claim 10, Kim et al. further suggest wherein the downlink control information corresponding to each code word further comprises at least one of the (paragraph [0100]).  
Regarding claim 11, Kim et al. further suggest wherein the PDSCH resource element 4 Atty. Docket No. 210167.0707.3 (P700)mapping and quasi-co-location indicator comprises at least one of the following parameters: a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, and a channel state (paragraph [0084]).  
Regarding claim 12, Kim et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity comprises DMRS scrambling information, and the quantity of layers comprises a quantity of DMRS layers (abstract).  
Regarding claim 13, Kim et al. further suggest wherein the downlink control information corresponding to each code word further comprises at least one of the following: a modulation and coding scheme (MCS), a new data indicator (NDI), and a redundancy version (RV) (paragraph [0100]).  
Regarding claim 14, Kim et al. further suggest wherein the PDSCH resource element mapping and quasi-co-location indicator comprises at least one of the following parameters: a PDSCH start point, a multicast-broadcast single-frequency network (MBSFN) subframe configuration, a beam management reference signal configuration, and a channel state (paragraph [0084]).  
Regarding claim 15, Kim et al. further suggest wherein the antenna port comprises a demodulation reference signal (DMRS) port, the scrambling identity (abstract).
Response to Arguments
Applicant’s arguments filed on 11/20/2020 with respect to claim(s) 1, 6, and 8 regarding Shin et al. and Kim et al.’s references have been considered but are moot in view of the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476